— In an action to compel the determination of a claim to real property pursuant to RPAFL article 15, the defendant appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Nassau County (O’Connell, J.), entered September 5, 2003, as, after a nonjury trial, dismissed her counterclaim seeking title to certain real property by adverse possession.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the defendant’s counterclaim since the evidence presented at trial failed to establish that she obtained title by adverse possession to the real property at issue (see RPAPL 522; Giannone v Trotwood Corp., 266 AD2d 430, 431 [1999]; cf. Ray v Beacon Hudson Mtn. Corp., 88 NY2d 154 [1996]). H. Miller, J.P., Ritter, Goldstein and Crane, JJ., concur.